McKinney, Judge,
delivered an oral opinion in which it was held, that judgment was properly rendered in the first instance against the Sheriff and his securities ; that the omission of the name of Burris in the motion, which was probably an act of inadvertahce on the part1 of the clerk, would not exonerate them.
The judgment of the circuit judge was therefore reversed, and procedendo awarded.

 See Chairman County Court &c., v. Sawyers v. Sureties, Infra. next case.
These statutes being in derogation of the common law are to he construed strictly, and the words of the statute “officer and his sureties” mean all his sureties, and motion will not lie against part of them. Rice v. Kirkmen, 3 Humph 416-418; Hoston v. Dougherty, 4 Humph, 505-6.
See the Code, 3583 et seq.